Citation Nr: 0715080	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-09 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1977.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The veteran is seeking service connection for an acquired 
psychiatric disorder.  He contends that he was diagnosed with 
paranoid schizophrenia soon after his discharge from the Army 
in 1977.  He also claims to have been on psychiatric 
medications since that time.  

In March 2005, the veteran submitted a VA authorization and 
consent form, VA Form 21-4142, alleging psychiatric treatment 
at the VA Hospital in Allen Park, Michigan in 1977 or 1978.  
Under these circumstances, the RO should make an attempt to 
obtain these records.

The veteran has identified several other treatment facilities 
from which he allegedly received psychiatric treatment 
following his discharge from the service.  Unfortunately, the 
veteran has failed, despite multiple requests by the RO, to 
provide a fully complete VA authorization and consent form, 
VA Form 21-4122, including the name of the facility, the 
mailing address, the approximate dates of the treatment, and 
his signature.  In as much as the veteran's claim is being 
remanded, the Board finds that he should be given a final 
opportunity to provide the necessary completed release which 
will enable the RO to request all of his post service 
psychiatric treatment records.

In considering the veteran's claim, the RO adjudicated this 
matter using a new and material analysis.  The Board does not 
agree with this finding.  In a November 2001 rating decision, 
the RO denied the veteran's initial claim seeking service 
connection for a mental condition.  In April 2002, the 
veteran filed post service treatment records, dated in 1986, 
showing a diagnosis of schizophrenia, paranoid type.  He also 
submitted at that time a completed Application for 
Compensation, VA Form 21-526, and a VA authorization and 
consent form, VA Form 21-4142, relating to his claim for 
service connection for a psychiatric disorder.  Thereafter, 
in a January 2003 rating decision, the RO addressed the 
veteran's claim using a new and material evidence analysis.  
The Board, however, finds the veteran's filings with the RO 
in April 2002 constitute a notice of disagreement with the 
original rating decision issued herein by the RO in November 
2001.  See 38 C.F.R. § 20.201 (2006).  Acccordingly, RO 
should adjudicate the veteran's claim herein on a de novo 
basis.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for an 
acquired psychiatric disorder since his 
discharge from the service.  The RO must 
then obtain copies of the related medical 
records that are not already in the 
claims folder.  The Board is specifically 
interested in obtaining the veteran's 
treatment records from: (1) Huron Valley 
Center Hospital, 3511 Bemis Road, 
Ypsilanti, MI; (2) Annapolis Hospital, 
33155 Annapolis Road, Westland, MI 48184; 
and (3) Detroit Osteopathic, 1 Ford 
Place, Detroit, MI 48202.  For VA to 
attempt to obtain these records, the 
veteran will have to provide VA with the 
completed appropriate release forms, 
which identify his approximate treatment 
dates at these facilities, and are signed 
by the veteran.  Regardless of the 
veteran's response, the RO must attempt 
to obtain the veteran's treatment records 
from the VA Hospital at Allen Park, MI, 
from August 1977 to August 1980.

2.  Thereafter, the RO must review the 
veteran's claim for service connection 
for an acquired psychiatric disorder on a 
de novo basis, considering all of the 
evidence in the veteran's claims folder.  
If the claim remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

